DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-7 and 17-24 in the reply filed on 07/06/2021 is acknowledged.
Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/06/2021.

Claim Interpretation
	Claim 1 recites “a base layer configured to secure the drape layer to the manifold layer” and claim 2 recites “wherein the base layer is configured to secure the wound-interface layer to the drape layer. In light of the specification, “secure” will be interpreted as an element that is within the chamber formed by the base layer and the drape layer. As seen in fig. 3 of the drawings filed 10/10/2018, margin 144 of the drape layer 120 is adhered to the first surface 151 of the second adhesive layer 150 (¶ 0032, ln. 19-20) and the base layer is interpreted to be configured to “secure” the drape layer to the manifold layer and the wound-interface layer. Claims 17 and 18 require these limitations as well and will be interpreted as discussed above. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the first side" and “the second side” in 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 17-20 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Askem et al. (Pub. No.: US 2019/0290499 A1).
	Regarding claim 1, Askem discloses (fig. 2B, annotated fig. 3B1) a negative 
	A drape layer (backing layer 220) having a first surface and a second, wound-facing, surface (see fig. 2B), wherein the drape layer is substantially impermeable to liquid and substantially permeable to vapor (drape layer is moisture vapor permeable and seals the wound cavity and is therefore impermeable to liquid; ¶ 0058, ln. 1-8);
	A manifold layer (absorbent layer 221) having a first surface and a second, wound-facing surface (see fig. 2B), the manifold having a perimeter (350) defined by a first convex curved side surface defining a first lobe, a second convex curved side surface defining a second lobe, and a connecting portion between the first lobe and the second lobe (see annotated fig. 3B1);
	A base layer (wound contact layer 222) configured to secure the drape layer to the manifold layer (base layer and drape layer are joined together ¶ 0043, ln. 14-16, thus securing the drape layer to the manifold layer), and configured to secure the wound dressing to a patient’s tissue (¶ 0046, ln. 1-3, ln. 11-13; and
	A reduced-pressure interface (see distal end 140 of fluidic connector 110) integrated with the drape layer (¶ 0055, ln. 1-7). 

    PNG
    media_image1.png
    535
    708
    media_image1.png
    Greyscale

Askem Annotated fig. 3B1
	Regarding claim 2, Askem discloses a wound-interface layer (transmission layer 226) comprised of a wicking material (transmission layer allows transmission of fluid away from a wound site into upper layers of the dressing and therefore is comprised of a wicking material, ¶ 0047, ln. 2-5), and wherein the base layer is further configured to secure the wound-interface layer to the drape layer (see fig. 2B, drape layer and base layer are joined together thus securing the wound-interface layer to the drape layer ¶ 0043, ln. 14-22). 
	Regarding claim 3, Askem discloses (fig. 5A) wherein the reduced-pressure interface is fluidly coupled to a multi-lumen fluid conduit (see Y-shaped connector that 
	Regarding claim 4, Askem discloses (fig. 1A-1B, 5A) a negative pressure device (pump 150) coupled to the multi-lumen fluid conduit (¶ 0102, ln. 4-7) such that the reduced-pressure interface is in fluid communication with the negative pressure device (see fig. 1A-1B, ¶ 0041, ln. 36-43).
	Regarding claim 7, Askem discloses (annotated fig. 3B1) wherein the one of the first lobe and the second lobe is configured to conform to a shape of an upper portion of a breast (see first lobe of annotated fig. 3B1) and the other of the first lobe and the second lobe is configured to conform to a shape of a lower portion of a breast (see second lobe of annotated fig. 3B1). 
	Regarding claim 17, Askem discloses (fig. 2B, annotated fig. 3B2) a negative pressure wound dressing (100) for use with breast incisions (¶ 0072, ln. 1-6), the wound dressing comprising:
	A drape layer (backing layer 220) having a first surface and a second, wound-facing, surface (see fig. 2B), wherein the drape layer is substantially impermeable to liquid and substantially permeable to vapor (drape layer is moisture vapor permeable and seals the wound cavity and is therefore impermeable to liquid; ¶ 0058, ln. 1-8);
	A manifold layer (absorbent layer 221) having a first surface and a second, wound-facing surface (see fig. 2B), the manifold having a perimeter (350) defined by a first curved corner having first radius of curvature, a second curved corner having a second radius of curvature, and a third curved corner having a third radius of curvature, and wherein the third radius of curvature is smaller than the first radius of curvature and the second radius of curvature (see annotated fig. 3B2);

	A reduced-pressure interface (see distal end 140 of fluidic connector 110) integrated with the drape layer (¶ 0055, ln. 1-7). 

    PNG
    media_image2.png
    570
    843
    media_image2.png
    Greyscale

Askem Annotated fig. 3B2
	Regarding claim 18, Askem discloses a wound-interface layer (transmission layer 226) comprised of a wicking material (transmission layer allows transmission of fluid away from a wound site into upper layers of the dressing and therefore is comprised of a wicking material, ¶ 0047, ln. 2-5), and wherein the base layer is further configured to secure the wound-interface layer to the drape layer (see fig. 2B, drape 
	Regarding claim 19, Askem discloses (fig. 5A) wherein the reduced-pressure interface is fluidly coupled to a multi-lumen fluid conduit (see Y-shaped connector that includes three conduits 1104, 1105, 1103 ¶ 0102, ln. 1-4). 
	Regarding claim 20, Askem discloses (fig. 1A-1B, 5A) a negative pressure device (pump 150) coupled to the multi-lumen fluid conduit (¶ 0102, ln. 4-7) such that the reduced-pressure interface is in fluid communication with the negative pressure device (see fig. 1A-1B, ¶ 0041, ln. 36-43).
	Regarding claim 24, Askem discloses (annotated fig. 3B2) wherein the one of the first side and the second side is configured to conform to a shape of an upper portion of a breast (see first side of annotated fig. 3B2) and the other of the first side and the second side is configured to conform to a shape of a lower portion of a breast (see second side of annotated fig. 3B2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Askem, as applied to claims 1 and 17 above, in view of Gilmartin (Pub. No.: US 2013/0102983 A1).
Regarding claim 5, Askem discloses wherein the connecting portion is concave (see annotated fig. 3B above). Askem fails to disclose wherein the first lobe and the second lobe have a radius of curvature within the range of 3 cm to 10 cm.
Gilmartin teaches (fig. 4) a fluid-absorbing member (100) for a breast (¶ 0021, ln. 3-4) and thus in the same field of endeavor comprising a first lobe (110) and a second lobe (112), wherein the first lobe and the second lobe have a radius of curvature (R1 and R2) of 1.38 inches (¶ 0039, ln. 7-8) which is about 3.5 cm and falls within the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first lobe and the second lobe of Askem such that they have a radius of curvature within the range of 3 cm to 10 cm as taught by Gilmartin in order to provide a dressing that comfortably fits the user (Gilmartin ¶ 0038, ln. 1-3). 
	Regarding claim 22, Askem discloses (annotated fig. 3B2) wherein the first curved corner and the second curved corner have a radius of curvature larger than the third curved corner (see fig. 3B2). Askem fails to disclose wherein the first curved corner, the second curved corner, and the third curved corner have a radius of curvature within the range of 3 cm to 10 cm.
	Gilmartin teaches (fig. 4) a fluid-absorbing member (100) for a breast (¶ 0021, ln. 3-4) and thus in the same field of endeavor comprising curved corners (first lobe 110, second lobe 112) having a radius of curvature (R1 and R2) of 1.38 inches (¶ 0039, ln. 7-8) which is about 3.5 cm and falls within the claimed range of 3 cm to 10 cm. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first curved corner, the second curved corner and the third curved corner of Askem such that they have a radius of curvature within the range of 3 cm to 10 cm, as taught by Gilmartin in order to provide a dressing that comfortably fits the user (Gilmartin ¶ 0038, ln. 1-3).
Claims 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Askem, as applied to claims 1 and 17 above, in view of Robinson et al. (Pub. No.: US 2012/0330253 A1).
claim 6, Askem fails to disclose wherein the first surface of the manifold layer includes a scoring pattern formed therein and the manifold layer is configured to bend about at least one of the scores of the scoring pattern.  
	Robinson teaches (fig. 1, 11) a negative pressure wound dressing (100) for use with breast incisions (incision 106) (¶ 0048, ln. 1-4) and thus in the same field of endeavor comprising a manifold (porous member 118) comprising a first surface (120), wherein the first surface of the manifold layer includes a scoring pattern (notches 156, see fig. 11) and the manifold layer is configured to bend about at least one of the scores of the scoring pattern (¶ 0050, ln. 7-9). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first surface of the manifold layer of Askem such that it includes a scoring pattern formed therein and the manifold layer is configured to bend about at least one of the scores of the scoring pattern, as taught by Robinson in order to allow the manifold to flex or curve with a body part of the patient or with the movement of the patient’s body (Robinson ¶ 0050, ln. 7-9).  
Regarding claim 23, Askem fails to disclose wherein the first surface of the manifold layer includes a scoring pattern formed therein and the manifold layer is configured to bend about at least one of the scores of the scoring pattern.  
	Robinson teaches (fig. 1, 11) a negative pressure wound dressing (100) for use with breast incisions (incision 106) (¶ 0048, ln. 1-4) and thus in the same field of endeavor comprising a manifold (porous member 118) comprising a first surface (120), wherein the first surface of the manifold layer includes a scoring pattern (notches 156, see fig. 11) and the manifold layer is configured to bend about at least one of the scores 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first surface of the manifold layer of Askem such that it includes a scoring pattern formed therein and the manifold layer is configured to bend about at least one of the scores of the scoring pattern, as taught by Robinson in order to allow the manifold to flex or curve with a body part of the patient or with the movement of the patient’s body (Robinson ¶ 0050, ln. 7-9).  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Askem, as applied to claim 17 above.
	Regarding claim 21, Askem discloses (fig. 3G) an embodiment comprising a manifold having a perimeter (350) defined by a first curved corner having first radius of curvature, a second curved corner having a second radius of curvature, and a third curved corner having a third radius of curvature (see corners 362), a first convex side extending between the first curved corner and the third curved corner, a second convex side extending between the second curved corner and the third curved corner, and a third convex side extending between the first curved corner and the second curved corner (see sides 361).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of embodiment of fig. 3B of Askem such that it comprises a first convex side extending between the first curved corner and the third curved corner, a second convex side extending between the second curved corner and the third curved corner, and a third convex side extending In re Dailey, 149 USPQ 47, see MPEP § 2144.04 IV. B.) as the applicant has not demonstrated the criticality of this limitation.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilkes et al. (Pub. No.: US 2009/0293887 A1) teaches a negative pressure wound dressing for use with breast incisions. Hartwell et al. (Pub. No.: US 2014/0350494 A1) teaches a negative pressure wound dressing for use with breast incisions. Banwell et al. (Pub. No.: US 2015/0032035 A1) teaches a negative pressure wound dressing for use with breast incisions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781